Name: 2001/338/EC: Commission Decision of 27 April 2001 concerning certain protective measures with regard to bivalve molluscs from or originating in Peru (Text with EEA relevance) (notified under document number C(2001) 1180)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  fisheries;  America;  tariff policy
 Date Published: 2001-04-28

 Avis juridique important|32001D03382001/338/EC: Commission Decision of 27 April 2001 concerning certain protective measures with regard to bivalve molluscs from or originating in Peru (Text with EEA relevance) (notified under document number C(2001) 1180) Official Journal L 120 , 28/04/2001 P. 0045 - 0046Commission Decisionof 27 April 2001concerning certain protective measures with regard to bivalve molluscs from or originating in Peru(notified under document number C(2001) 1180)(Text with EEA relevance)(2001/338/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) In accordance with Article 22 of Directive 97/78/EC, the necessary measures must be adoped as regards the import of certain products from third countries where any cause likely to constitute a serious danger for animal or human health appears or is spreading.(2) A Community inspection to Peru has shown serious deficiencies with regard to hygiene in bivalve mollusc production areas, and has demonstrated that there are insufficient guarantees about the efficiency of the controls carried out by the competent authorities.Nevertheless, the Community inspection team has identified that the controls on eviscerated Pectinidae harvested from certain aquaculture areas and on the adductor muscles of non-aquaculture Pectinidae completely separated from the viscera and gonads, are sufficient to assure the safety of these products. There is a risk for public health with regard to the imports of bivalve molluscs from or originating in Peru, and it is thus appropriate to suspend them with immediate effect, with the exception of the Pectinidae products, under certain conditions.(3) Considering the seriousness of the shortcomings identified during the inspection, the provisions of this Decision must be also applied to the products which have been dispatched to the Community before the entry into force of this Decision and presented for importation into the Community after its entry into force.Furthermore, Pectinidae harvested form certain aquaculture areas and eviscerated and, the adductor muscles of non-aquaculture Pectinidae completely separated from the viscera and gonads, dispatched to the Community before the entry into force of this Decision and presented for importation into the Community after its entry into force, should be checked in order to demonstrate the absence of marine biotoxins.(4) This Decision will be reviewed in the light of the guarantees offered by the Peruvian authorities and on the basis of the results of a further Community inspection on the spot.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to bivalve molluscs, echinoderms, tunicates and marine gastropods coming from or originating in Peru.Article 21. Member States shall prohibit the introduction on their territory of products referred to in Article 1.2. By derogation to the above prohibition, Member States shall accept the following products:(a) Pectinidae harvested in the aquaculture areas of Pucusana (001) and Guaynuna (002), provided that they are eviscerated;(b) adductor muscles of Pectinidae, provided that the viscera and the gonads have been completely removed.Article 31. The provisions of Article 2(1) shall apply to consignments dispatched to the Community prior to the entry into force of this Decision and which are presented at the Community border inspection post for importation after its entry into force.2. Consignments of products referred to in Article 2(2), dispatched to the Community prior to the entry into force of this Decision and which are presented at the Community border inspection post for importation after its entry into force shall be checked in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detecting the presence of ASP, DSP and PSP.Article 4All expenditures incurred by the application of this Decision shall be charged to the consignor, the consignee or their agent.Article 5Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision shall be reviewed on the basis of the guarantees provided by the Peruvian competent authorities and on the basis of the results of a Community inspection on the spot.Article 7This Decision is addressed to the Member States.Done at Brussels, 27 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.